UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6445



JAMIE LAMONT MILES,

                                              Plaintiff - Appellant,

          versus


WELLS, Doctor/Dentist; MAYHUE, Doctor/Dentist,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-05-98-2)


Submitted:   May 19, 2005                     Decided:   May 26, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamie Lamont Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jamie Lamont Miles appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies.          “No action shall

be   brought   with   respect    to    prison   conditions   under   section

1983 . . . by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are

available are exhausted.”       42 U.S.C. § 1997e(a) (2000).     We find no

abuse of discretion in the district court’s dismissal of the

complaint without prejudice to allow Miles an opportunity to

exhaust his administrative remedies, as required by § 1997e(a).

Accordingly, we affirm the district court’s order.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                      - 2 -